Exhibit 10.2

PROMISSORY NOTE

$201,223,800

Dated: January 26, 2010

Philadelphia, PA

FOR VALUE RECEIVED and intending to be legally bound, Sunoco Logistics Partners
L.P., a Delaware limited partnership (“Maker”), promises to pay to the order of
Sunoco Partners LLC, a Pennsylvania limited liability company that is Maker’s
general partner (the “Payee”), upon surrender hereof, the principal sum of Two
Hundred One Million Two Hundred Twenty-Three Thousand Eight Hundred Dollars
($201,223,800), and to pay interest thereon, at a rate of one-month LIBOR plus
30 basis points per annum (calculated on the basis of a 360-day year of twelve
30-day months) until the principal hereof has been paid. The unpaid principal
and accrued interest shall become payable on December 31, 2010 (the “Maturity
Date”), at which time any remaining unpaid principal and interest shall be due
in full.

Payment of the principal of, and any premium and interest on, this Note will be
made in lawful money of the United States of America and in immediately
available funds, at the principal office of the Payee at 1818 Market Street -
Suite 1500, Philadelphia, PA 19103, or such other place as Payee may designate
in writing.

In the event that Maker defaults on any payment under this Note, Payee may
assess a late charge of two percent (2%) for each such payment that remains
unpaid more than one (1) day after its due date. This late charge shall be paid
as liquidated damages in lieu of actual damages, and not as a penalty.
Notwithstanding any provision contained herein, the total liability of Maker
(before or after default) for payment of interest pursuant hereto, shall not
exceed the maximum amount of such interest permitted by law to be charged,
collected or received from Maker, and if any payments by Maker include interest
in excess of such maximum amount, Payee shall apply such excess to the reduction
of the unpaid principal amount due pursuant hereto, or if none is due, such
excess shall be refunded to Maker. Any such application or refund shall not cure
or waive any default hereunder. In determining whether or not any interest
payable under this Note exceeds the highest rate permitted by law, any
non-principal payment (except payments specifically stated in this Note to be
“interest”), including without limitation, late charges, shall be deemed, to the
extent permitted by applicable law, to be an expense, fee, premium or penalty
rather than interest.

Whenever any payment to be made hereunder otherwise shall be due on a Saturday,
Sunday or other day on which banks in the City of Philadelphia, Pennsylvania are
required or permitted by law to close (any other day being a “Business Day”)
such payment shall be made on the next succeeding Business Day.

Maker reserves the right, at any time, upon one Business Day’s prior written
notice, to prepay this Note (in whole or in part) prior to the Maturity Date
with no prepayment penalty; provided, however, that Maker shall pay accrued
interest on the principal so prepaid to the date of such prepayment.

 

Page 1 of 5



--------------------------------------------------------------------------------

Any of the following specified events shall be deemed to be an “Event of
Default” hereunder:

 

  (a) Maker fails to pay (i) any unpaid principal of amounts outstanding on this
Note when due hereunder or (ii) any interest accrued on, amounts outstanding
this Note when due hereunder, and such failure to pay interest continues
unremedied for more than five (5) Business Days;

 

  (b) Maker fails to pay when due any of its outstanding indebtedness, including
reimbursement obligations with respect to bonds, letters of credit or capital
leases; under any instrument or agreement (other than this Note) when due (or,
if permitted by the terms of the relevant documents, within any applicable grace
period) in an aggregate amount in excess of Ten Million Dollars ($10,000,000);
or any event shall exist the effect of which is to accelerate, or permit the
holders of such indebtedness to accelerate, such indebtedness prior to its
stated maturities, unless in the case of any failure to pay or the existence of
any such event, such failure or existence is waived by the Payee, or remedied or
being contested in good faith by Maker; or

 

  (c) Maker shall be adjudicated a bankrupt or insolvent, or make an assignment
for the benefit of creditors; or Maker shall apply for, or consent to, the
appointment of any custodian, receiver, trustee or similar officer for Maker or
for all or any substantial part of Maker’s property; or such receiver, trustee
or similar officer shall be appointed without the application or consent of
Maker and such appointment shall continue undischarged for a period of sixty
(60) days; or Maker shall institute (by petition, application, answer, consent
or otherwise) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or similar proceeding relating to
it under the laws of any jurisdiction; or any such proceeding shall be
instituted (by petition, application or otherwise) against Maker and shall
remain undismissed or unstayed for a period of sixty (60) days;

The Payee may declare the unpaid principal amount of this Note, together with
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder to be immediately due and payable upon the occurrence of any one or
more of the following:

 

  (a) the occurrence of any Event of Default; or

 

  (b) Maker’s receipt of any cash, or other funds (whether in one, or a series
of underwritten public offerings, or privately negotiated transactions, or
otherwise) in an aggregate amount greater than, or approximately equal to, Two
Hundred Million Dollars ($200,000,000), in connection with the closing, or other
settlement, of any of the following,:

 

  (1) the sale by Maker, or Sunoco Logistics Partners Operations L.P., or any
direct or indirect subsidiary of either, to one or more persons not affiliated
with Maker, or Payee, of any debt securities having a maturity of five years or
more, or any derivative thereof (however captioned or denominated); or

 

Page 2 of 5



--------------------------------------------------------------------------------

  (2) the sale by Maker, to one or more persons not affiliated with either
Maker, or Payee, of any additional common units, representing limited
partnership interests in Maker.

Except as otherwise provided for in this Note, and to the fullest extent
permitted by applicable law, the Maker hereby waives:

 

  (a) presentment, notice, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of this Note at
any time held by Payee on which Maker may in any way be liable, and hereby,
ratifies and confirms whatever Payee may do in this regard;

 

  (b) all rights to notice and a hearing prior to Payee’s taking possession or
control of, or to Payee’s replevy, attachment or levy upon, any property, real
or personal, tangible or intangible of Maker or any bond or security which might
be required by any court prior to allowing Maker to exercise any of its
remedies; and

 

  (c) the benefit of all valuation, appraisal and exemption laws.

Maker acknowledges that it has been advised by counsel with respect to this Note
and the transactions evidenced hereby.

At any time and from time to time, without notice to, or consent of, Maker,
Payee may assign or otherwise transfer, in whole or in part, to any person (an
“Assignee”) this Note, or may sell a participation therein to any person. Maker
agrees not to assert against Assignee any claim or defense which Maker may have
against Payee.

No renewal, extension, or assignment of this Note by Payee, shall affect the
liability or the obligations of Maker. No failure or delay on the part of Payee
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, and no course of dealing between Maker and Payee shall operate as a
waiver therefor. All rights and remedies of Payee under this Note may be
exercised concurrently or consecutively at Payee’s option, and no single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or future exercise thereof, or the exercise of any rights or remedies
which Payee or any subsequent holder of this Note otherwise would have. All
rights and remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies otherwise available to Payee.

This Note may be amended or modified only in a writing signed by Payee and
Maker.

If any one or more of the provisions of this Note are determined to be
unenforceable, in whole or in part, for any reason, the remaining provisions
shall remain fully operative.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
COMMONWEALTH OF PENNSYLVANIA.

 

Page 3 of 5



--------------------------------------------------------------------------------

Maker hereby irrevocably submits to the non-exclusive jurisdiction of the courts
of the Commonwealth of Pennsylvania and of the United States of America for the
Eastern District of Pennsylvania for the purpose of any action or proceeding
relating to this Note. Maker hereby consents to service of process upon it by
mailing or delivering of such service to its address set forth below. Such
service shall be deemed effected ten (10) days after such mailing or delivery.
Nothing in this paragraph shall affect the rights of Payee to serve legal
process in any other manner, or in any other jurisdiction, permitted by
applicable law.

[SIGNATURE PAGE FOLLOWS]

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

Page 4 of 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Promissory Note to be duly executed as
of the date first above written.

 

SUNOCO LOGISTICS PARTNERS L.P.     as “Maker” By:   SUNOCO PARTNERS LLC   (its
General Partner) By:  

/s/ Deborah M. Fretz

Name:   Deborah M. Fretz Title:   President and Chief Executive Officer  
        Address of Registered Office:  

 

                    Corporation Trust Center

                      1209 Orange Street                       Wilmington, DE
19801

[Signature Page to [$201,223,800 Promissory Note from

Sunoco Logistics Partners, L.P, as Maker, to Sunoco Partners LLC, as Payee]

 

Page 5 of 5